DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 8-12 are allowable.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Kelli Morin on July 26, 2021. 

The application has been amended as follows: 
1. (Previously Presented) A method implemented by a computer, the method comprising: 	determining whether a wait event for a first thread running on a processor is in a queue; 	responsive to determining that the wait event for the first thread is in the queue, activating a delay thread; and 
	responsive to determining that the wait event for the first thread is in the queue, the delay thread: 
		determining whether a wait time associated with the wait event has expired; 			responsive to determining that the wait time has not expired, determining if the 
		responsive to determining that the wait time exceeds the threshold: 
			setting a timer; and 
			initiating a low power mode for the processor in accordance with the 			timer.
2. (Previously Presented) The method of claim 1, further comprising: 
	responsive to determining that the wait event is not in the queue, deactivating the delay thread.
3. (Original) The method of claim 1, further comprising, responsive to determining that the wait time has expired, removing the wait event from the queue.

4. (Original) The method of claim 3, further comprising removing the first thread from another queue ordered based on wait times.

5. (Original) The method of claim 1, further comprising, responsive to determining that the wait time does not exceed the threshold, initiating a loop until the wait time expires.

6. Cancelled

7. Cancelled

8. (Previously Presented) A computer program product for managing a processor, the computer program product comprising: 

		determine whether a wait event for a first thread running on a processor is in a 	queue; 
		responsive to determining that the wait event for the first thread is in the queue, 	activating a delay thread;
	 and 
		responsive to determining that the wait event for the first thread is in the queue, 	the delay thread:
		determining whether a wait time associated with the wait event has expired;
	responsive to determining that the wait time has not expired, determining if the wait time exceeds a threshold; and
	responsive to determining that the wait time exceeds the threshold:
		setting a timer; and
		initiating a low power mode for the processor in accordance with the timer.

9. (Currently Amended) The computer program product of claim 8, wherein the computer readable program code is configured to,
	responsive to determining that the wait event is not in the queue, deactivate the delay thread.

10. (Original) The computer program product of claim 8, wherein the computer readable program code is configured to, responsive to determining that the wait time has expired, remove 

11. (Original) The computer program product of claim 10, wherein the computer readable program code is configured to remove the first thread from another queue ordered based on wait times.

12. (Original) The computer program product of claim 8, wherein the computer readable program code is configured to, responsive to determining that the wait time does not exceed the threshold, initiate a loop until the wait time expires.

13. Cancelled

14. (Original) A system, comprising: 
	a processor; and 
	a memory storing code executable by the processor to: 
		determine an expected response time for a data request issued for a first thread 	running on the processor based on previous data requests issued by other threads; 
		associate a wait time with the first thread based on the expected response time 	being longer than a threshold; 
		store the wait time in a computer readable storage medium; 
		determine whether another thread is ready to run; 
		place the processor in a lower power mode based on there being no other thread 	ready to run; 

		determine whether the stored wait time has been exceeded; 
		place the processor in a higher power mode based on the stored wait time having 	been exceeded; and 
		activate the first thread.
15. (Original) The system of claim 14, wherein the code is executable by the processor to: designate the first thread as a paused thread based on the expected response time being longer than the threshold; and place the processor in a lower power mode based on there being a paused thread. 

16. (Original) The system of claim 15, wherein the code is executable by the processor to designate the first thread as a paused thread by placing the thread in a queue for waiting threads.

17. (Original) The system of claim 14, wherein the code is executable by the processor to: 	determine whether to switch the processor from a first partition to a second partition based on there being no other thread ready to run; 
	switch the processor to the second partition based on the there being no other thread ready to run; 
	determine whether the wait time has been exceeded; and 
	switch the processor from the second partition to the first partition based on the wait time having been exceeded. 

18. (Original) The system of claim 17, wherein the code is executable by the processor to 

19. (Original) The system of claim 14, wherein the code is executable by the processor to place the first thread at the end of a thread table based on the expected response time being longer than the threshold.

20. (Original) The system of claim 14, wherein the code is executable by the processor to place the first thread in a thread table essentially having paused threads based on the expected response time being longer than the threshold.

The following is an examiner’s statement of reasons for allowance: 
	The instant application is deemed to be directed to a nonobvious improvement over all prior art of record. The prior art of record teaches methods adaptive polling intervals. For example, the instant application is deemed to be directed to a nonobvious improvement over the inventions recited in Ginsberg (United States Patent Application Publication 2007/0074219 A1) in view of Rychlik et al. (United States Patent Application Publication 2011/0145616 A1).
	Ginsberg teaches a power-efficient thread scheduling mechanism that controls scheduling and processor behavior based on an anticipated thread latency. (Abstract, threads are scheduled according to a predetermined periodic rate. If there are no threads to execute, one or more hardware elements and program modules are deactivated to an idle state for a dynamic variable amount of time...the dynamic variable amount of time is based on a sleep state of a set of threads in a sleep queue) Rychlik teaches power saving mechanisms when a processing core has an (Abstract, dynamically controlling power within a multicore CPU is disclosed … the method may include determining a time duration for which the first wake condition is met when the degree of parallelism in the workload of the zeroth core is equal to the first wake condition and determining whether the time duration is equal to a first confirm wake condition). The improvement includes: 
	responsive to determining that the wait event for the first thread is in the queue, activating a delay 	thread: and
 responsive to determining that the wait event for the first thread is in the queue, the delay thread: 				determining whether a wait time associated with the wait event has expired; 
	responsive to determining that the wait time has not expired, determining if the wait time exceeds 	a threshold; and 	
	responsive to determining that the wait time exceeds the threshold: 
		setting a timer; and 
		initiating a low power mode for the processor in accordance with the timer.	
The improvements of the instant application are not taught by the prior art of record; therefore, when considered with the other claim limitations, these limitations are allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 14-20 are allowable.
	The following is an examiner’s statement of reasons for allowance: 
	The instant application is deemed to be directed to a nonobvious improvement over all prior art of record. The prior art of record teaches methods adaptive polling intervals. For example, the instant application is deemed to be directed to a nonobvious improvement over the inventions recited in Hendry et al. (United States Patent Application Publication 2011/0023040) in view of Ginsberg (United States Patent Application Publication 2007/0074219).
([0025], the first processor may generally save power by operating in an interrupt waiting mode when the second processor is relatively far from completing assigned unit(s) of work, but may exhibit improved performance (e.g., lower latency) by operating in a polling waiting mode when the second processor is sufficiently close to completing the assigned unit(s) of work; and [0060], Method 144 may also include estimating an amount of work remaining to be processed by GPU 92, as generally discussed above and presently indicated by reference numeral 148. As also noted above, such an estimate may be compared to a threshold, and the waiting mode of CPU 42 may be controlled based on such a comparison). Ginsberg also teaches a power-efficient thread scheduling mechanism that controls scheduling and processor behavior based on an anticipated thread latency (Abstract, threads are scheduled according to a predetermined periodic rate. If there are no threads to execute, one or more hardware elements and program modules are deactivated to an idle state for a dynamic variable amount of time...the dynamic variable amount of time is based on a sleep state of a set of threads in a sleep queue).The improvement includes: 
	determine an expected response time for a data request issued for a first thread running on the 	processor based on previous data requests issued by other threads; 
	associate a wait time with the first thread based on the expected response time being longer than a 	threshold; 
	store the wait time in a computer readable storage medium; 
	determine whether another thread is ready to run; 
	place the processor in a lower power mode based on there being no other thread ready to run; 	compare a current time to the stored wait time with the processor; determine whether the stored wait time 	has been exceeded; 
	place the processor in a higher power mode based on the stored wait time having been exceeded; 	and 
	activate the first thread.	
The improvements of the instant application are not taught by the prior art of record; therefore, when considered with the other claim limitations, these limitations are allowable subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
MELISSA A. HEADLY
Examiner
Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199